                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                        MDL No. 2724
 PRICING ANTITRUST LITIGATION                          Case No. 2:16-MD-02724

                                                       Hon. Cynthia M. Rufe
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS


       JOINT STIPULATION TO EXTEND PRETRIAL ORDER NOS. 96 and 108

       IT IS HEREBY STIPULATED by and between the parties that the terms of PTO Nos. 96

and 108 should be extended to apply until March 26, 2020, to facilitate ongoing negotiations

about whether and to what extent the limited stay of depositions should be extended further.

 Dated: March 16, 2020                           SO STIPULATED BY:

 /s/ Nathan Brenner
 Nathan Brenner
 Jay Owen
 U.S. DEPARTMENT OF JUSTICE
 ANTITRUST DIVISION
 450 5th Street NW, Suite 11300
 Washington, DC 20530
 (202) 598-2649
 nathan.brenner@usdoj.gov

 Counsel for Intervenor United States of
 America

 /s/ Roberta D. Liebenberg                       /s/ Jan P. Levine
 Roberta D. Liebenberg                           Jan P. Levine
 FINE, KAPLAN AND BLACK, R.P.C.                  PEPPER HAMILTON LLP
 One South Broad Street, 23rd Floor              3000 Two Logan Square
 Philadelphia, PA 19107                          Eighteenth & Arch Streets
 215-567-6565                                    Philadelphia, PA 19103-2799
 rliebenberg@finekaplan.com                      Telephone: (215) 981-4000
                                                 Fax: (215) 981-4750
 Lead Counsel for the End-Payer Plaintiffs       levinej@pepperlaw.com
/s/ Jonathan W. Cuneo                        /s/ Sheron Korpus
Jonathan W. Cuneo                            Sheron Korpus
CUNEO, GILBERT & LADUCA LLP                  KASOWITZ BENSON TORRES LLP
4725 Wisconsin Ave. NW, Suite 200            1633 Broadway
Washington, DC 20016                         New York, New York 10019
202-789-3960                                 Tel: (212) 506-1700
jonc@cuneolaw.com                            Fax: (212) 506-1800
                                             skorpus@kasowitz.com
Lead Counsel for the Indirect Reseller
Plaintiffs

/s/ Dianne M. Nast                           /s/ Saul P. Morgenstern
Dianne M. Nast                               Saul P. Morgenstern
NASTLAW LLC                                  ARNOLD & PORTER KAYE SCHOLER
1101 Market Street, Suite 2801               LLP
Philadelphia, PA 19107                       250 W. 55th Street
215-923-9300                                 New York, NY 10019
dnast@nastlaw.com                            Tel: (212) 836-8000
                                             Fax: (212) 836-8689
Lead Counsel for the Direct Purchaser        saul.morgenstern@apks.com
Plaintiffs

/s/ W. Joseph Nielsen                        /s/ Laura S. Shores
W. Joseph Nielsen                            ARNOLD & PORTER KAYE SCHOLER
Assistant Attorney General                   LLP
55 Elm Street                                601 Massachusetts Avenue
P.O. Box 120                                 Washington, DC 20001
Hartford, CT 06141-0120                      Tel: (202) 942-5000
Tel: (860)808-5040                           Fax: (202) 942-5999
Fax: (860)808-5033                           laura.shores@apks.com
Joseph.Nielsen@ct.gov

Liaison Counsel for Plaintiff States

/s/ William J. Blechman                      /s/ Chul Pak
William J. Blechman, Esquire                 Chul Pak
KENNY NACHWALTER, P.A.                       WILSON SONSINI GOODRICH & ROSATI
1441 Brickell Avenue, Suite 1100             Professional Corporation
Miami, Florida 33131                         1301 Avenue of the Americas, 40th Fl.
Tel: (305) 373-1000                          New York, NY 10019
Fax: (305) 372-1861                          Tel: (212) 999-5800
wblechman@knpa.com                           Fax: (212) 999-5899
                                             cpak@wsgr.com
Counsel for the Kroger Direct Actions
Plaintiffs and Liaison Counsel for DAP       Defendants’ Liaison Counsel

                                         2
